Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/20 has been entered.
Claims 6 and 10-25 are pending. Claim 6, 12, 13, 19-24 have been amended.  Claim 25 is new.  Claims 6 and 10-25 are under consideration.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 6 and 10-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 6 recites the limitation “the photocrosslinkable (meth)acrylate monomer and alkyd resin” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  In claim 6, line 3-4 "at least one photocrosslinkable (meth)acrylate monomer” and in line 5 “at least one alkyd resin" encompass multiple photocrosslinkable (meth)acrylate monomers and alkyd resins.  It is unclear whether just one, more than one, or all of the photocrosslinkable (meth)acrylate monomer and alkyd resins must be present in the claimed ratio.
	Dependent claims 10-25 are rejected as depending from and not clarifying the ambiguity. 
	Claim 21 recites the limitation “the photocrosslinkable (meth)acrylate monomer and alkyd resin” in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.  In claim 6, line 3-4 "at least one photocrosslinkable (meth)acrylate monomer” and in line 5 “at least one alkyd resin" encompass multiple photocrosslinkable (meth)acrylate monomers and alkyd resins.  It is unclear whether just one, more than one, or all of the photocrosslinkable (meth)acrylate monomer and alkyd resins must be present in the claimed ratio.
	Claim 25 recites the limitation “the photocrosslinkable (meth)acrylate monomer and alkyd resin” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  In claim 25, line 3 "at least one photocrosslinkable (meth)acrylate monomer” and in line 4 “at least one alkyd resin" encompass multiple photocrosslinkable (meth)acrylate monomers and alkyd resins.  It is unclear whether just one, more than one, or all of the photocrosslinkable (meth)acrylate monomer and alkyd resins must be present in the claimed ratio.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 6 and 10-25 are rejected under 35 U.S.C. 103 as being unpatentable over Vu et al. (US 2011/0274633) in view of Coffey-Dawe et al. (US 2008/0145325). 
Vu et al. teach compositions and methods for UV-curable cosmetic nail coatings (e.g. abstract) comprising:
- up to about 70 w% of a non-reactive solvent, including volatile solvents (e.g. paragraph 0117-0118; Claim 1);
- 0-50 wt% of a reactive monomer, including for example, THFMA (e.g. paragraph 0034; Claim 1);
- 0-75 wt% of a non-reactive solvent-dissolvable film-forming polymer (e.g. paragraph 0090-0092; Claim 1-2). 
This results in a ratio of monomer:polymer (resin) with overlaps the claimed range.  Vu et al. teach the steps of applying the composition to a nail, applying UV lighting, and wiping the nail with isopropanol (e.g. paragraph 0132). 
Vu et al. does not teach that the non-reactive solvent-dissolvable polymer is an alkyd resin.  This is made up for by the teachings of Coffey-Dawe et al. 
Coffey-Dawe et al. teach nail compositions (e.g. abstract).  Coffey-Dawe et al. teach that the compositions which have improved gloss (e.g. abstract; paragraph 0005). Coffey-Dawe et al. teach the nail compositions comprise an organic solvent, a ketone/aldehyde resin, and a film forming polymer, which may be an alkyd resin, (e.g. abstract; paragraphs 0013-0030; 0059-0068). Coffey-Dawe et al. teach and exemplify 16.17 wt% and 6.87 wt% of Beckosol ODE 230 
Regarding Claims 6, 10-13 and 19-21, it would have been obvious to one of ordinary skill in the art at the time of filing to include the Beckosol ODE 230 70E of Coffey-Dawe et al. in the nail compositions of Vu et al. It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Both of the compositions are useful as nail coating compositions and one of ordinary skill would have been motivated in order to provide the benefits of improved gloss as taught by Coffey-Dawe et al.  Regarding the claimed concentrations and ratios, the values of Vu and Coffey-Dawe are within or overlap those claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   
Regarding Claims 14-18, Coffey-Dawe et al. exemplify the gloss measured at 20° of 78 (e.g. paragraph 0118) and 64.5 (e.g. paragraph 0121), which are within the claimed range.   
Regarding Claims 22-25, Vu et al. teach that the compositions may further comprise up to 10% of a colorant, which overlaps with the claimed range (e.g. paragraph 0116). Coffey-Dawe et al. teach that the composition may comprise 0.01-50 wt% of a dye (e.g. paragraph 0091). 


Response to Arguments
Applicant’s arguments with respect to claim(s) 6 and 10-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/NICOLE P BABSON/Primary Examiner, Art Unit 1619